Citation Nr: 9918659	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral retinal burns.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral lower 
extremity edema.

4.  Entitlement to service connection for a respiratory 
condition, secondary to exposure to asbestos.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1976 to August 
1978, and from July 1984 to June 1995.  His DD 214 also 
indicates an additional 7 years, 11 months, and 26 days of 
prior active duty service.

This appeal arises from September 1997 and November 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which, in 
pertinent part, denied the veteran's claims for the appealed 
issues.  The September 1997 decision also granted the 
veteran's claims for service connection for lumbosacral 
strain-traumatic arthritis; for scars, right index finger; 
and for hemorrhoids.  The veteran did not appeal either the 
evaluations or the effective dates assigned those grants.  
The September 1997 decision also deferred the veteran's claim 
for service connection for residuals of retinal burns, which 
was denied by the November 1997 RO decision.


FINDINGS OF FACT

1.  The appellant has not submitted evidence to show a 
plausible claim for service connection for residuals of 
bilateral retinal burns.

2.  The appellant has not submitted evidence to show a 
plausible claim for service connection for a bilateral 
hearing loss.

3.  The veteran was seen on multiple occasions while on 
active duty for bilateral lower extremity edema; he 
hospitalized for lower extremity edema within one month of 
his discharge from service; and a current VA examination 
report indicates bilateral lower extremity edema.

4.  The appellant has not submitted evidence to show a 
plausible claim for service connection for a respiratory 
disorder, secondary to exposure to asbestos.

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for residuals 
of bilateral retinal burns is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for service connection for a 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Bilateral lower extremity edema disability was incurred 
during active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran's claim for service connection for a 
respiratory disorder, secondary to exposure to asbestos, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b); Grover v. 
West, 12 Vet. App. 109, 113 (1999).  No conditions other than 
those listed in § 3.309(a) can be considered chronic for 
purposes of presumptive service connection under that 
section.  38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has established criteria for the determination of a 
well-grounded claim based upon the chronicity and continuity 
of symptomatology provisions of 38 C.F.R. § 3.303(b).  The 
Court has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover, at 109; Savage, at 495.  The rules concerning 
chronicity and continuity of symptomatology, however, still 
require "medical expertise" to relate the veteran's present 
disability to his or her post-service symptoms.  Savage, at 
497-98.

The initial question which must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

I.  Residuals of bilateral retinal burns

The veteran noted on an attachment to his April 1997 
application for compensation that he currently had tearing of 
the bilateral eyes due to glare, which was caused by welding 
flashes while doing shipyard repairs.  There is no inservice 
medical record, however, which notes any complaints of, or 
treatment for, any eye problems caused by flash burns.  An 
April 1978 report indicates the veteran's uncorrected distant 
vision was 20/20+1 in the right eye and 20/15-2 in the left; 
near vision was 20/20 in the right eye and 20/20 in the left.  
No abnormalities of the eye were found upon examination.  The 
impressions were "eye health good," and "low 
[prescription]."  An October 1985 report, which indicates 
the veteran wanted a new eyeglass prescription, indicates 
distant vision of 20/30 in each eye; near vision was 20/25 in 
each eye.  The impression was astigmatism.  A July 1991 eye 
examination report, which noted compound myopic astigmatism 
and myopia, does not note any problems due to flash burns of 
the eyes.  The veteran's August 1978, June 1984, May 1990, 
and April 1995 physical examination reports indicate that 
upon clinical evaluation the veteran's eyes were found to be 
normal, and that no complaints as to any residuals of flash 
burns of the eyes were reported by the veteran.

During a November 1997 VA visual examination the veteran 
reported being sensitive to glare.  There was no mention in 
this report of the veteran reporting any history of flash 
burns of the eyes.  The impressions were myopia and 
astigmatism.

No post-service medical evidence of any complaints of or 
treatment for any residuals of flash burns of the eyes has 
been submitted.  The Board notes that myopia and astigmatism 
are both congenital and developmental disorders which are not 
subject to service connection.  Generally, congenital or 
developmental defects or conditions are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits.  
38 C.F.R. § 3.303(c).  Additionally, 38 C.F.R. § 4.9 
indicates that mere congenital or developmental defects, 
absent, displaced or supernumerary parts, refractive error of 
the eye, personality disorder and mental deficiency are not 
diseases or injuries in the meaning of applicable legislation 
for disability compensation purposes.

The Board finds no medical evidence of any current residual 
of any bilateral retinal burns.  Service connection may only 
be granted for a current disability; when a claimed condition 
is not shown, there may be no service connection.  See, e.g., 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Indeed, the only evidence of record which alleges that the 
veteran's sensitivity to light is caused by retinal burns 
received in service are the veteran's own statements in the 
various documents he has submitted while advancing his claim.  
However well-intentioned those statements may be, the Board 
notes that the veteran, as a lay person, is not qualified to 
offer opinions regarding the diagnosis or etiology of an eye 
disorder; such determinations require specialized knowledge 
or training, and, therefore, cannot be made by a lay person.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995), citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), in which the Court held that a veteran 
does not meet his or her burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer medical opinions.  Where, 
as here, the determinative issue involves medical etiology, 
competent medical evidence that the claim is plausible is 
required in order for the claim to be well grounded.  LeShore 
v. Brown, 8 Vet. App. 406, 408 (1995).

As noted above, a well grounded claim for service connection 
must be supported by evidence, not merely allegations.  See 
Tirpak, supra.  As previously noted, a well grounded claim 
requires a medical diagnosis of a current disability in order 
to be plausible.  In the absence of such evidence, the 
veteran's claim for service connection for residuals of 
retinal burns of the bilateral eyes must be denied as not 
well grounded.
II.  Bilateral hearing loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 hertz, is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The service medical records, including reports of numerous 
audiometric examinations from 1976 to 1995, show no hearing 
loss in either ear as defined by 38 C.F.R. § 3.385.  The 
April 1995 retirement audiological examination report 
indicated that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
10
20
LEFT
20
20
20
20
5

Based on the evidence of record, and applying 38 C.F.R. 
§ 3.385, the veteran clearly did not experience documented 
hearing loss for VA purposes during his active duty military 
career.  However, the lack of evidence of hearing loss 
disability for VA purposes at separation is not fatal to the 
veteran's claim.  Laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The key issues are whether the 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and whether there is medical evidence linking the 
current hearing loss disability to the veteran's period of 
active service.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

During the veteran's May 1997 VA ear, nose and throat 
examination he reported serving in the Navy from 1976 to 
1995, having decreased hearing for about 19 years, and 
working around loud machinery in the Navy as a boiler 
technician.  Tuning fork test revealed air conduction greater 
than bone conduction in both ears.  The diagnosis was 
bilateral neurosensory hearing loss for the past 19 years.  
No findings as to ear diseases was noted.

During a subsequent May 1997 VA audiological examination pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
15
LEFT
10
10
10
15
10

The average of the 1000, 2000, 3000, and 4000 Hertz pure tone 
thresholds was 11 decibels for the right ear and 11 decibels 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  The veteran reported he did not 
experience tinnitus.  The summary was that a moderate high 
frequency hearing loss existed in both ears.  Speech 
recognition was excellent in both ears.  Acoustic impedance 
measures were in agreement with puretones.

The veteran's current audiological findings clearly do not 
meet the regulatory threshold requirements for a bilateral 
hearing disability.  See 38 C.F.R. § 3.385; Hensley, supra.  
While the veteran's statements of noise exposure during 
service are accepted as credible for purposes of determining 
whether his claim is well-grounded, the level of his 
bilateral hearing loss unfortunately does not meet the 
regulatory threshold requirements for a bilateral hearing 
disability.  Accordingly, the veteran does not have a current 
disability for VA purposes.  38 C.F.R. § 3.385.  Service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no service 
connection.  See, e.g., Rabideau, supra.



III.  Bilateral lower extremity edema

The veteran's service medical records contain a January 1978 
report indicating the veteran reported injuring his right 
knee in a fall on gravel some two years prior to his entry 
onto active duty.  Upon examination no effusion was found, 
and the veteran reported no swelling of the joint.  No X-rays 
were taken.  The impression was possible medial meniscal 
tear.  An August 1978 re-enlistment physical examination 
report indicates that upon clinical evaluation the veteran's 
lower extremities were found to be normal.  A June 1984 re-
enlistment physical examination report also indicates that 
upon clinical evaluation the veteran's lower extremities were 
found to be normal, and that he was overweight.

An August 1987 report indicates the veteran complained of a 
"several year history" bilateral lower leg swelling which 
fluctuated somewhat.  Upon examination a 5 millimeter 
pretibial edema to the knees was found.  The assessment was 
probable mild venous lower extremity insufficiency, stable.  
A November 1987 report indicates the veteran was seen for a 
follow-up of leg edema, and that the swelling had resolved.  
Upon examination the veteran was again noted to be 
overweight, with trace edema in the lower extremities.  An 
EKG and other tests were normal.  The assessments were 
probable mild venous insufficiency, possible hypertension, 
mild chest pain (doubt cardiac, probably secondary to mild 
bronchospasm), and history of asthma.  A September 1989 
report again indicates the veteran is obese, and complained 
of a history of chronic calf edema.  The impression was 
bilateral lower calf swelling times 6 years; etiology 
unspecified, suspect obesity.  Support hose were recommended.

A January 1990 report also contains an impression of benign 
lower extremity edema caused by overweight condition 
(suspect).  His May 1990 re-enlistment examination report 
also indicates that upon clinical evaluation the veteran's 
lower extremities were found to be normal.  Another November 
1990 report indicates the veteran's 5 year history of lower 
extremity edema and occasional chest pain.  The report notes 
the veteran has been evaluated on numerous occasions, the 
most recent being the San Diego cardiology unit.  The 
evaluation was noted to be normal with no cardiac or 
metabolic cause of the edema.  His chest pain was diagnosed 
as atypical, probably secondary to stress.  He was advised to 
lose weight and exercise.  A physical examination revealed +2 
edema of the calves, not feet.  No erythema of the lower 
extremities was noted.  The skin was normal in texture and 
temperature.  The assessment was lower extremity edema.

The veteran did not report a history of lower extremity edema 
on his November 1993 medical history report.  An April 1995 
physical examination report indicates that upon clinical 
evaluation a +2 pitting edema was noted in the bilateral 
lower extremities.  A note to that report indicates the edema 
was likely mild venous insufficiency.

A July 1995 VA hospitalization report indicates the veteran 
was admitted with a complaint of pain, swelling, and redness 
of the right lower extremity of about a one week duration.  
He reported a briefcase fell on his leg at that time.  
Doppler ultrasound of the lower extremities did not reveal 
any evidence of deep vein thrombosis.  Examination of the 
right lower extremity revealed swelling and erythema below 
the knee joint; it was also slightly hot, but with no 
significant tenderness.  The right foot was normal, as was 
the left lower extremity.  X-rays did not reveal any evidence 
of osteomyelitis.  Upon the use of intravenous antibiotics 
his leg showed "dramatic" improvement, with the erythema 
subsequently decreased and swelling almost completely 
resolved.  The results of the treatment were noted to be 
successful, and his condition upon discharge was noted to be 
stable.

During a May 1997 VA examination the veteran reported getting 
leg edema after standing for long periods of time in a ship's 
boiler room.  He reported he now gets it every 2-3 months, 
after standing or sitting still for prolonged periods.  Upon 
physical examination the veteran was noted to be obese, with 
1+ pretibial edema bilaterally.  No varicose veins were 
noted.  The diagnosis was leg edema, current edema.

In the present case the Board finds the inservice medical 
evidence clearly shows objective findings of pitting edema in 
the bilateral lower extremities from August 1987 to April 
1995.  The July 1995 post-service VA hospitalization and the 
May 1997 VA examination report also note lower extremity 
edema, although it is apparent that the July 1995 
hospitalization was due to an injury to the leg.  No 
definitive diagnosis was recorded on the most recent VA 
examination but venous insufficiency was suspected at the 
time of the veteran's separation examination and The evidence 
indicates that lower extremity edema has existed from service 
to the current date.  While the etiology of the veteran's 
lower extremity edema is not clear, the Board finds that a 
disability manifested by lower extremity edema is present and 
the medical evidence shows that the condition began during 
service.  Disability is defined as the impairment of earning 
capacity.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).   In 
this case, the evidence reveals a condition of the lower 
extremities, which is a physical defect, and the veteran has 
indicated he cannot stand or sit for prolonged periods of 
time or edema will result; thus, there is impairment of 
earning capacity. 

In summary, the Board finds that the relevant medical 
evidence of record shows that the veteran was seen on 
multiple occasions while on active duty for bilateral lower 
extremity edema, that he hospitalized for lower extremity 
edema within one month of his discharge from service, and 
that a current VA examination report indicates bilateral 
lower extremity edema.  Given the continuity of pertinent 
abnormal physical findings over the past approximately 10 
years during and after service, it is the Board's judgment 
that the record supports the conclusion that the veteran's 
bilateral lower extremity edema disability was incurred 
during active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Accordingly, 
service connection for bilateral lower extremity edema is 
warranted.

IV.  A respiratory disorder, secondary to exposure to 
asbestos

The veteran's service medical records contain many reports, 
beginning in June 1983, of testing for potential disorders 
due to exposure to asbestos.  Thus, the Board accepts that 
the veteran was exposed to asbestos during his active duty 
military service.  There are no inservice medical records of 
record, however, which diagnose any respiratory condition.  
All chest X-rays during the veteran's active duty military 
service were normal.  His April 1995 retirement physical 
examination report indicates that upon clinical evaluation 
his lungs and chest were found to be normal.  
A May 1997 VA examination report contains a diagnosis of 
exposure to asbestos, asymptomatic.  This assessment was 
based upon the veteran's history of asbestos exposure during 
service and pulmonary function tests, which revealed a very 
minimal obstruction to airflow.  However, the physical 
examination of the veteran's lungs and a chest X-ray at that 
time were normal and it was specifically noted that the 
veteran had no symptoms.  The Board notes that there is no 
legal basis for a grant of service connection based solely on 
exposure to asbestos; as noted above, in order for a claim to 
be well grounded, there must be competent evidence of current 
disability, established by medical diagnosis.  See Rabideau, 
supra.  Thus, there has been no medical evidence submitted 
indicating any current respiratory disability.

A very minimal obstruction to airflow shown by pulmonary 
function tests, with no symptoms and a normal clinical 
examination of the lungs, and without a clinical diagnosis of 
a lung disorder, is not a diagnosis of a disability.  As 
previously noted, a well grounded claim requires a medical 
diagnosis of a current disability in order to be plausible.  
In the absence of such evidence, the veteran's claim for 
service connection for a respiratory disorder, secondary to 
exposure to asbestos, must be denied as not well grounded.  
See Epps, supra.

The Board again notes that the fact that the veteran was 
exposed to asbestos during service is not in dispute.  
However, in order for service connection to be granted, there 
must be a diagnosis of a asbestosis or lung disease due to 
asbestos exposure.  The Board advises the veteran to submit 
an application to reopen his claim if he obtains such a 
diagnosis.  At this time, however, in the absence of medical 
evidence of a diagnosis of lung disease, the Board must find 
the claim not well grounded.   

As the veteran's claim has been found to be not well 
grounded, the requirements of Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M21-1 
(M21-1), Part VI, para. 7.21 (Jan. 31, 1997), are not for 
application.


V.  Conclusion

The Board notes the arguments in the June 1998 and the 
January 1999 VA Form 646 as to inadequate VA examinations.  
However, the examinations in question were quite thorough in 
nature, containing a medical history, physical examination, 
and laboratory findings.  Moreover, the veteran's service 
representatives, as lay persons, are not qualified to render 
opinions as to the adequacy of medical examinations, and, 
more importantly, have submitted no medical evidence to 
refute the VA examination report findings, or to support any 
contrary conclusions.  

The Board is aware of no circumstances in these matters that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).


ORDER

Service connection for residuals of bilateral retinal burns 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral lower extremity edema is 
granted.

Service connection for a respiratory condition, secondary to 
exposure to asbestos, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

